IN THE SUPREME COURT OF THE STATE OF NEVADA


                    VANESHIA OLIVER, A/K/A VENESHIA                           No. 83276
                    LANETTE OLIVER,
                    Appellant,
                    vs.
                    THE STATE OF NEVADA,
                                                                                   FILED
                    Res ondent.
                                                                                   AUG 1 1 2022
                                                                                 ELIZABETI-1 A. BROWN
                                                                               CLERKpF p4PREME COURT
                                                                              BY
                                                                                    DEPUlY CLERK


                                        ORDER AFFIRMING IN PART,
                                     VACATING IN PART AND REMANDING
                                This is an appeal from a judgment of conviction, pursuant to a
                    jury verdict, of robbery, coercion, possession of a debit or credit card without
                    cardholder's consent, possession of burglary tools, two counts of fraudulent
                    use of a credit or debit card, three counts of burglary of a business, four
                    counts of theft, four counts of attempted fraudulent use of a credit or debit
                    card, five counts of conspiracy to commit burglary, five counts of conspiracy
                    to commit larceny, five counts of residential burglary, and five counts of
                    invasion of the home.'      Eighth Judicial District Court, Clark County;
                    Michael Villani, Judge.
                                A jury found appellant Vaneshia Oliver and a codefendant
                    guilty of perpetrating a series of burglaries that involved Oliver and the
                    codefendant prying open hotel room doors while the guests were away and
                    stealing various items, including electronics and credit cards. First, Oliver


                           'Pursuant to NRAP 34(0(4 we have determined that oral argument
                    is not warranted.




SUPREME COURT
        OF
     NEVADA


(0) I947A    se*,
                argues that she is entitled to the guilty plea agreement that the State
                withdrew after her codefendant rejected the package plea offer.             We

                disagree because a defendant has no right to a plea bargain, and the
                prosecutor is not obliged to negotiate a case if she prefers to go to trial. See
                Weatherford v. Bursey, 429 U.S. 545, 561 (1977). The State offered a guilty
                plea agreement that was "contingent upon both defendants accepting the
                negotiation." Oliver's codefendant chose to defend against the criminal
                charges at trial, and the State withdrew its offer. Oliver's argument that a
                conditional guilty plea offer based on the decision of a third party is
                fundamentally unfair is without merit as the weight of authority refutes her
                contention. See, e.g., United States v. Williams, 827 F.3d 1134, 1164-65
                (D.C. Cir. 2016) (explaining that "a plea deal contingent on a co-defendant's
                guilty plea" did not violate defendant's due process rights); United States v.
                Gonzalez-Vazquez, 219 F.3d 37, 43 (1st Cir. 2000) (explaining that a
                "package deal" plea offer would not violate defendant's constitutional
                rights); United States v. Seligsohn, 981 F.2d 1418, 1426 (3d Cir. 1992)
                ("Package deal plea bargains, in which a prosecutor makes an agreement
                with one defendant contingent upon a co-defendant also pleading guilty, are
                permissible provided that the defendant's decision to forego a trial is
                otherwise voluntary."), superseded by statute for other reasons as stated in
                United States v. Corrado, 53 F.3d 620, 624 (3d Cir. 1995); United States v.
                Wheat, 813 F.2d 1399, 1405 (9th Cir. 1987) (declining to declare 'package-
                deal' plea bargains" per se impermissible). Therefore, we conclude that
                Oliver has not shown she is entitled to relief.
                            Next, Oliver argues that the district court erred in denying her
                motion to sever her trial from her codefendant's because her codefendant's



SUPREME COURT
        OF
     N EVADA                                           2
(0) 1947A
                       counsel acted as a "second prosecutor" against her during closing argument.
                       After reviewing the record, we disagree. A district court has discretion to
                       sever a trial and its decision will not be reversed on appeal unless the
                       appellant shows that the court abused its discretion. See Marshall v. State,
                       118 Nev. 642, 646-47, 56 P.3d 376, 379 (2002).         "[M]isjoinder requires

                       reversal only if it has a substantial and injurious effect on the verdict." Id.
                       at 647, 56 P.3d at 379. While Oliver points to codefendant's counsel telling
                       the jury that surveillance video depicted Oliver using stolen credit cards,
                       counsel qualified    the comment        by stating, "or whoever      it   was."
                       Furthermore, Oliver's codefendant did not testify or present evidence to
                       exonerate himself and inculpate Oliver in any of the other crimes. Thus, to
                       the extent that Oliver and her codefendant presented antagonistic defenses,
                       she has not shown that the joint trial had a substantial and injurious effect
                       on the verdict. See id. at 648, 56 P.3d at 379 (explaining that "antagonistic
                       defenses are a relevant consideration but not, in themselves, sufficient
                       grounds for concluding that joinder of defendants is prejudicial").
                       Accordingly, we conclude that the district court did not abuse its discretion
                       in denying Oliver's motion to sever.2
                                   Next, Oliver argues that her sentence constitutes cruel and
                       unusual punishrnent because it exceeds the sentence conterriplated in the



                             2 Likewise, Oliver has not shown that the district court abused its
                       discretion in not granting her related request for a mistrial based on the
                       argument of codefendant's counsel. See Rudin v. State, 120 Nev. 121, 142,
                       86 P.3d 572, 586 (2004) ("The trial court has discretion to determine
                       whether a mistrial is warranted, and its judgment will not be overturned
                       absent an abuse of discretion.").




SUPREME COURT
        OF
     NEVADA                                                    3
(0) I947A    cs420.,
                withdrawn guilty plea agreement. The district court has wide discretion in
                its sentencing decision. See Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376,
                1379 (1987). Regardless of its severity, "[a] sentence within the statutory
                limits is not cruel and unusual punishment unless the statute fixing
                punishment is unconstitutional or the sentence is so unreasonably
                disproportionate to the offense as to shock the conscience." Blume v. State,
                112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (internal quotation marks
                omitted).
                            Here, Oliver was sentenced for victimizing multiple individuals
                and businesses. The parties agree that Oliver's sentence for coercion is
                outside the statutory range and thus illegal. See NRS 207.190(2)(a). We
                agree and therefore vacate the sentence for coercion and remand to the
                district court for resentencing and to recalculate the aggregate sentence.3
                The other sentences imposed are within the parameters provided by the
                relevant statutes.   See NRS 193.130; NRS 193.140; NRS 193.153; NRS
                199.480; NRS 200.380(2); NRS 205.060(2)(c)-(d); NRS 205.067(2); NRS
                205.080; NRS 205.0835; NRS 205.220(1); NRS 205.690; NRS 205.760(1).
                Oliver neither alleges that those statutes are unconstitutional, nor has she
                shown that the sentences were disproportionate to the crimes committed.
                Therefore, Oliver has not shown that the sentences constitute cruel and
                unusual punishment.



                      31n  entering an amended judgment of conviction, the district court
                must also correct clerical errors that omitted counts 1, 2, 9, 10, 19, 20, 26,
                27, 31, 32, and 37 from the charges for which the jury found Oliver guilty.
                Additionally, count 36 must be corrected to reflect that the jury found Oliver
                guilty of violating NRS 205.690 not NRS 205.465.



SUPREME COURT
        OF
     NEVADA                                           4
(0) I947A
                               Finally, Oliver argues that cumulative error warrants relief.
                 We disagree because Oliver has shown only one error in her sentence; thus,
                 there is nothing to cumulate. See Lipsitz v. State, 135 Nev. 131, 139 n.2,
                 442 P.3d 138, 145 n.2 (2019) (concluding that there were no errors to
                 cumulate when the court found only a single error). Accordingly, we
                               ORDER the judgment of conviction AFFIRMED IN PART AND
                 VACATED IN PART AND REMAND this matter to the district court for the
                 entry of an amended judgment of conviction consistent with this order.4




                                           Parraguirre


                                                                                       r..
                 Silver




                 cc:      Chief Judge, Eighth Judicial District Court
                          Department 17, Eighth Judicial District Court
                          Law Offices of Martin Hart, LLC
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                        The Honorable Mark Gibbons, Senior Justice, participated in the
                          4

                 decision of this matter under a general order of assignment.




SUPREME COURT
      OF
    NEVADA                                               5
(0) 1947A .400